Name: Commission Regulation (EEC) No 854/86 of 24 March 1986 laying down detailed rules for applying compulsory distillation as referred to in Article 41 of Council Regulation (EEC) No 337/79
 Type: Regulation
 Subject Matter: food technology;  foodstuff;  beverages and sugar
 Date Published: nan

 No L 80/ 14 Official Journal of the European Communities 25. 3 . 86 COMMISSION REGULATION (EEC) No 854/86 of 24 March 1986 laying down detailed rules for applying compulsory distillation as referred to in Article 41 of Council Regulation (EEC) No 337/79 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3805/85 (2), and in particular Article 41 (9) thereof, Whereas the distillation operations referred to in Article 41 of Regulation (EEC) No 337/79 must be carried out in accordance with the provisions of Council Regulation (EEC) No 2179/83 of 25 July 1983 laying down general rules for distillation operations involving wine and the by-products of wine-making (3), as amended by Regulation (EEC) No 2687/84 (4) ; Whereas the criteria required to establish a situation of serious imbalance on the market, triggering off compul ­ sory distillation, should be defined ; Whereas, in order to avoid the risk that compulsory distil ­ lation leads to inadequate supplies for the following year, it should be made clear that the need to ensure balance for the following year must be taken into account when the quantity for compulsory distillation is fixed ; Whereas, in order to spread the burden of compulsory distillation equitably throughout the Community, the criteria for delimiting production regions with homo ­ geneous characteristics must be defined ; Whereas, in order to take into account the increase in the amount for compulsory distillation in line with yield per hectare, as provided for in Article 41 (4) of Regulation (EEC) No 337/79 , provision should be made for a break ­ down of production by region according to yield classes to which percentages of production will be applied to obtain the anticipated quantity for each region ; Whereas, to achieve proper, uniform application of the compulsory distillation measure, the yield to be taken into account and the quantity of wine and products upstream of wine to which the percentage referred to in Article 41 (4) of Regulation (EEC) No 337/79 applies must be made clear ; whereas Commission Regulation (EEC) No 2102/84 (5), as amended by Regulation (EEC) No 2391 /85 (*), requires producers to declare quantities of wine and of products upstream of wine, and the produc ­ tion yield of such quantities ; Whereas the producers to be exempted from compulsory distillation should be defined with a view to bringing down the administrative costs of applying the measure ; Whereas the quantities of table wine obtained by applying the percentages fixed by the Commission to the production of each person subject to the compulsory distillation obligation must be known quickly in order to evaluate the impact of the measure on the market ; whereas this may be achieved by requiring each person subject to the compulsory distillation, obligation to report the quantities which he must deliver for distillation, while , allowing the competent authorities themselves to calcu ­ late as a matter of course the quantities for each producer and to notify producers of their obligations ; Whereas the procedure for checking the characteristics of the wine delivered for distillation provided for in Regula ­ tion (EEC) No 2179/83 relates to individual deliveries only and does not settle the problem of deliveries carried out jointly by several producers ; whereas the latter situa ­ tion is likely, however, to be encountered frequently in view of the small quantities to be delivered by certain producers subject to the compulsory distillation obliga ­ tion ; whereas, in consequence, provision should be made, in that case and in view of the varying situations applying in the various Member States, for checks on the charac ­ teristics of wines delivered to be carried out in accordance with national provisions ; Whereas the tolerances permitted should be determined so as to facilitate compliance with obligations without en ­ tailing unwarranted expenditure for the EAGGF ; Whereas, in order to ensure equal treatment for those subject to the obligation, producers who have disposed of their wine before compulsory distillation is triggered off should be permitted fo fulfil their obligations ; whereas it is also economically justificable to allow producers whose wine can be disposed of without difficulty on the market on account of its quality to fulfil the obligation without being required to deliver their own wine ; whereas, to achieve this result provisions should be made for produ ­ cers to deliver, or have delivered, wine of other producers ; Whereas, in the absence of a Community definition of rose wine and for reasons of clarity, it should be made clear that rose table wines will be treated in the same way as red table wines on account of the close economic relationship existing between them ;(  ) OJ No L 54, 5 . J. 1 ?/?, p . 1 .(2) OJ No L 367, 31 . 12 . 1985, p. 39 . P) OI No L 212, 3 . 8 . 1983, p. 1 . (4) OJ No L 255, 25 . 9 . 1984, p . 1 . Ã 5) OJ No L 194, 24 . 7 . 1984, p . 1 . ( «) OJ No L 225, 23 . 8 . 1985, p. 13 . 25. 3 . 86 Official Journal of the European Communities No L 80/ 15 the general arrangements, limit the measure to producers who have an adequate quantity of table wine available, and authorize the Greek Government itself to fix the percentages of table wine production to be delivered for distillation by the producers concerned ; whereas the percentages thus fixed must ensure equal treatment for the parties concerned and must be based on the criteria provided for in Article 41 of Regulation (EEC) No 337/79 ; whereas Greek producers who are not subject to the compulsory distillation obligation may qualify for the measures provided for in Title I of Regulation (EEC) No 337/79 ; Whereas, pursuant to Article 6 of Regulation (EEC) No 337/79 , the reference period for exclusion from interven ­ tion measures for producers subject to the obligation who have not made delivery should be determined ; whereas the application of that Article is without prejudice to the obligation on Member States to apply national penalties necessary to ensure in accordance with Article 64 of Regulation (EEC) No 337/79 , the strict non-discrimina ­ tory application of compulsory distillation ; Whereas it should be made clear that this Regulation is not applicable in Spain during the 1985/86 wine year or in Portugal before the end of the 1989/ 1990 wine year ; whereas persons for whom distillation is compulsory should be prohibited from carrying out the distillation or having it carried out in either Spain or Portugal ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, Whereas the table wines considered for the purposes of this measure, as being in a close economic relationship with each type of wine should be determined ; Whereas the risk that products of the distillation of certain wines cause disturbance on the market for wine spirits with a designation of origin should be avoided ; whereas, to this end, pursuant to Article 3 (2) of Regula ­ tion (EEC) No 2179/83, it should be laid down that a product with an alcoholic strength of less than 92 % vol may not be obtained by the direct distillation of such wines ; Whereas certain deadlines must be laid down for comple ­ tion of the operation by producers and distillers in order to ensure maximum effectiveness of the measure ; Whereas distillers may, in accordance with Article 41 (5) of Regulation (EEC) No 337/79, either receive aid for the product to be distilled or deliver the product of distilla ­ tion to the intervention agency ; whereas the amount of aid must be fixed on the basis of the criteria referred to in Article 16 of Regulation (EEC) No 2179/83 when the measure is triggered off ; Whereas, in accordance with Article 17 of Regulation (EEC) No 2179/83, in order to receive aid, interested parties must submit an application together with certain supporting documents ; whereas, to ensure the uniform functioning of the scheme in Member States, deadlines should be laid down for the submission of applications, for the payment of the aid due to distillers and for the submission of evidence that the purchase price has been paid ; Whereas the price to be paid by the intervention agencies for the products delivered to them must be fixed on the basis of the criteria referred to in Article 18 (2) of Regula ­ tion (EEC) No 2179/83 when the measure is triggered off ; Whereas the wine which must be delivered for compul ­ sory distillation may be processed into wine fortified for distillation ; whereas the provisions applicable to distilla ­ tion operations should therefore be adopted, in accor ­ dance with rules laid down in Articles 25 and 26 of Regu ­ lation (EEC) No 2179/83 ; Whereas, in order to enable the Commission to gain an overall view of compliance with compulsory distillation obligations, the Member States concerned must keep it regularly informed, on the basis of notifications from distillers, of the progress and results of distillation opera ­ tions ; Whereas the production structures and administrative difficulties peculiar to Greece justify the introduction, in that Member State in wine years 1985/86 and 1986/87, of compulsory distillation arrangements which, while enabling a result to be obtained which approaches, in terms of quantity that deriving from the application of HAS ADOPTED THIS REGULATION : Article 1 For the purposes of (a) and (b) of the second subparagraph of Article 41 ( 1 ) of Regulation (EEC) No 337/79 the following definitions shall apply : (a) availabilities recorded at the beginning of the wine year : the quantity equal to the sum of the beginning-of-year i stocks and production of table wine and wine suitable for yielding table wine, minus :  the quantity of table wine and wine lees to be distilled under Article 39 (2) of Regulation (EEC) No 337/79 during the wine year,  the production and trade losses anticipated for the wine year ; (b) normal utilization for the year : the quantity of table wine equal to the sum of the quantities scheduled to be, during the wine year : No L 80/ 16 Official Journal of the European Communities 25. 3 . 86  used for direct human consumption,  processed into products falling within Common Customs Tariff headings Nos 22.06 or 22.10,  exported, minus the quantity of wine to be imported which is classifiable as table wine. Article 2 1 . The average referred to in (c) of Article 41 ( 1 ) of Regulation (EEC) No 337/79 shall be determined by applying the following coefficients to the representative price for each type of table wine : AI : 25 All : 1 A III : 0,5 RI : 65 R II : 8,4 R III : 0,1 2. The condition laid down in Article 41 ( 1 ) (c) of Regulation (EEC) No 337/79 shall be considered to have been satisfied if, between 1 September and 31 December, the average referred to in paragraph 1 remains, for three consecutive weeks, at less than 82 % of the weighted average of the guide prices for each type of table wine to which the coefficients specified in paragraph 1 have been applied. Representative prices and guide prices shall be expressed in ECU per % vol alcohol . To this end, stan ­ dard alcoholic strengths of 10% vol for type All and A III wines and 10,5 % vol for type R III wines shall be applied. If the representative price for a type of table wine is not available, the representative price used for that type of wine shall be the most recent one available . subparagraph of Article 41 (3) of Regulation (EEC) No 337/79 . 2. In respect of the wine years 1985/86 to 1989/90, the production regions referred to in Article 41 (3) of Regula ­ tion (EEC) No 337/79 shall be defined as follows :  Region 1 : the German sections of wine-growing zones A and B,  Region 2 : the wine-growing region of Luxembourg,  Region 3 : zone C I (a) and the French section of wine-growing zones B, C II and C III (b),  Region 4 : wine-growing zone C I (b) and the Italian section of wine-growing zones C II and C III (b),  Region 5 : wine-growing zone C III (a) and the Greek section of wine-growing zone C III (b). 3 . Average production of table wine and products upstream of table wine in the regions referred to in para ­ graph 2 in the three consecutive wine years 1981 /82, 1982/83 and 1983/84 was as follows :  Region 1 : 1 341 700 hi  Region 2 : 57 300 hi  Region 3 : 40 182 000 hi  Region 4 : 64 1 63 000 hi  Region 5 : 4 632 000 hi Article 5 1 . On the basis of the notifications from the Member States provided for in the first subparagraph of Article 41 (5) of Regulation (EEC) No 337/79 , the table wine production of each region shall be classified according to yield class . The definition of such classes shall take account of the quantity of table wine to be distilled in the region in question and the percentage of table wine production in the region which this quantity represents. The abovementioned classes shall be fixed on the basis of the yield classes, laid down in Regulation (EEC) No 2102/84. 2. Where compulsory distillation is introduced, a rising scale shall be fixed for each region based on the yield classes referred to in paragraph 1 . The steps in this scale shall be fixed at levels which ensure that, taking into account the foreseeable exemptions under Article 9 , the total volume resulting from applying the scale to the quantities falling within each yield class for a given region corresponds to the volume to be distilled in the said region . Article 6 1 . The volume of a producer's production to which this Regulation applies shall be the sum of the quantities of products upstream of wine (grapes, grape musts, musts in fermentation, new wines still in fermentation, wines suitable for yielding table wine) and of wine entered in the 'Table wines' column of the production declaration, reproduced as Table B of Annex I to Regulation (EEC) No 2102/84. Article 3 When the total quantity of table wine subject to compul ­ sory distillation is being fixed, account shall be taken of the need to ensure a level of forseeable end-of-year stocks which will guarantee that the availabilities for the fol ­ lowing wine year will in any case be sufficient to cover normal utilization . Article 4 1 . The production regions referred to in Article 41 (3) of Regulation (EEC) No 337/79 shall be designated to take account, on the one hand, of production and climatic conditions and, on the other, of the differences existing between Member States in terms of administrative struc ­ ture and legal requirements, particularly as regards the internal organization of cooperative wineries and producer groups . The said regions must coincide with administrative units larger than communes and comprise administrative units on which statistics are available for the reference wine years referred to in the second indent of the second 25. 3 . 86 Official Journal of the European Communities No L 80/17 cases the yield must include all the grapes produced on the areas worked by the declarant. However,  in Member States where a member of a cooperative winery or group is not obliged to submit a harvest declaration, in accordance with Article 1 (2) of Regula ­ tion (EEC) No 2102/84, and cooperative wineries or producer groups lodge a single production declaration for all their members, the yield to be taken into con ­ sideration shall be that resulting from the weighted average of the yields of each consignment deliverd by the members. This average shall be determined in accordance with the method of calculation set out in the Annex of this Regulation,  the yield to be taken into consideration for producers who have made table wine by vinification of purchased products shall be that resulting from the weighted average of the yields of each consignment purchased and, where appropriate, the yield of the consignment of his own production . This average shall be determined in accordance with the method set out in the Annex of this Regulation ,  in the case of a table wine made from grape varieties classified, in respect of the same administrative unit, as both wine grapes and grapes for other uses, the yield to be taken into consideration shall be based on the quantities normally made into wine as referred to in Article 40 (2) of Regulation (EEC) No 337/79 ,  where the table wine is obtained from the processing and/or downgrading of one of the products entered in the 'Quality wines psr' column of the production declaration, the yield to be taken into consideration shall be that according to which the quality wine psr in question was obtained. Where the table wine is obtained by processing or downgrading several quality wines psr or a single quality wine psr from several vintages, the yield shall be fixed at a standard rate by the Member State concerned at a level not lower than that recorded for quality wines psr in the area of production in the wine year of distillation . This volume shall be : (a) increased by :  the quantity of wine suitable for yielding table wine entered in the 'Wines and other products' column of the abovementioned production declaration,  the quantity of table wine made before 1 5 March from products upstream of wine acquired after the date on which a producer lodged his production declaration ; (b) reduced by the quantity of products upstream of wine and the quantity of wine suitable for yielding table wine entered in the 'Wines and other products' column of the production declaration for which a producer provides evidence before 15 March that they have been processed into products other than those enterred in the 'Table wines' column of the above ­ mentioned production declaration or that they have been disposed of to a third party before that date. The evidence referred to in (b) shall consist of the relevant entries in the records referred to in Article 14 of Commis ­ sion Regulation (EEC) No 11 53/75 ('). To enable the necessary checks to be carried out, producers disposing of products referred to in (b) after lodging their harvest declaration shall notify the name and address of the acquirer, the quantities involved and the date of disposal to the competent authorities. 2 . For each producer who has obtained table wine from the processing and/or downgrading of one of the products entered in the 'Quality wines psr' column of the produc ­ tion declaration, the volume of production to be taken into consideration shall be the sum of all such products used to make that table wine during the period from 1 July preceding the wine year in question to 30 June of that wine year. 3 . In the case of a producer who has made table wine from products bought after the final date for lodging his production declaration , the volume of production shall be the total quantity of products employed in vinification before 1 5 March and entered in the records referred to in Article 14 of Regulation (EEC) No 1153/75. Article 7 The yield per hectare to be taken into consideration for each producer of table wine shall be the figure given in his grape harvest declaration, as provided for in Regula ­ tion (EEC) No 2102/84. Where this declaration is not required the yield shall be that stated on the wine produc ­ tion declaration provided for by that Regulation . In all Article 8 The quantity to be distilled by each producer subject to the obligation shall be calculated by applying to the volume referred to in Article 6 a percentage determined by reference to :  the yield per hectare relating to the volume of produc ­ tion in question, determined in accordance with Article 7,  the rising scale established in accordance with Article 5 (2) for the region in which the producer's holding is situated .(  ) OJ No L 113 , 1 . 5 . 1975, p. 1 . No L 80/ 18 Official Journal of the European Communities 25. 3 . 86 Article 9 1 . Exemption from the obligation specified in Article 41 of Regulation (EEC) No 337/79 shall be granted to :  producers who have obtained during the wine year less than 50 hi of table wine, and  producers who, irrespective of the quantity of table wine obtained during the wine year, are required, after any deductions under the fourth subparagraph of Article 41 (4) of Regulation (EEC) No 337/79 , to deliver less than 5 hi of table wine for compulsory distillation . 2. Exemption from the obligation specified in Article 41 of Regulation (EEC) No 337/79 shall be granted to producers in Member States whose total wine production is less than 25 000 hectolitres. respect of the quantities of table wine obtained from 1 July of the previous year to 15 March,  not later than 15 July, of the result of the calculation in respect of the quantities of table wine obtained from 16 March to 30 June. 4. At the time the notification referred to in this Article is transmitted or received, the producer or, as the case may be, the competent authority shall enter in the registers provided for in Article 53 (2) of Regulation (EEC) No 337/79 the quantities of table wine which must be delivered for distillation . 5 . Member States shall compile a summary statement of the figures obtained pursuant to paragraphs 1 , 2 and the first indent of paragraph 3 and shall inform the Commission by 15 June of the quantities to be distilled, broken down by the yield classes fixed in accordance with Article 5 ( 1 ). The volumes to be distilled as referred to in the second indent of paragraph 3 shall be notified to the Commis ­ sion by 15 September. Article 11 1 . Should quantities of wine be transported together to the distillery the wine's characteristics, including quantity, colour and alcoholic strength, shall be verified in accor ­ dance with the provisions adopted by the Member States concerned . 2. No downward tolerance shall apply to the quantity to be deliverd for distillation by each producer subject to the obligation calculated in accordance with Article 8 . 3 . An upward tolerance of 2 % in relation to the quan ­ tity referred to in paragraph 2 shall apply :  to the sum of the quantities of table wine delivered by serveral producers subject to the obligation, where the application for aid or the application to deliver distil ­ lation products to the intervention agency submitted by a distiller concernes the wines corresponding to those producers' obligations ;  to the quantity delivered by each producer subject to the obligation in other cases . Article 12 1 . Persons subject to the obligation specified in Article 41 (4) of Regulation (EEC) No 337/79 may deliver both table wine of their own production and table wine obtained from other producers as referred to in the second indent of Article 2 ( 1 ) (a) of Regulation (EEC) No 2179/83 . They may also :  carry out distillation in their own distillation facilities,  arrange for distillation to be carried out in the facili ­ ties of an approved distiller working under contract. Article 10 1 . In each wine year during which the compulsory distillation referred to in Article 41 of Regulation (EEC) No 337/79 is introduced, producers subject to the obliga ­ tion who have lodged a production declaration as provided for in Regulation (EEC) No 2102/84 shall , in accordance with Article 8 , calculate the quantities that they are required to deliver for distillation and shall notify the result to the intervention agency or any other compe ­ tent authority of the Member State in which their holding is located by 31 March at the latest, except in the case of 1985/86, when such notification shall take place not later than 18 April . The competent authority shall ascertain whether the quantities in the notification correspond to the quantity which the person making the declaration is required to deliver for distillation . 2. The competent authorities may themselves calculate, in accordance with Article 8 , the quantities to be sent for distillation by certain categories of producers and notify them thereof. Such notifications shall be transmitted by 31 March at the latest, except in the case of 1985/86, when such notification shall take place not later than 18 April . Such notifications may be limited to certain categories of producer provided that the limitation is made on the basis of objective, non-discriminatory criteria. 3 . Each producer who has obtained table wine from the processing and/or downgrading of one of the products entered in the 'Quality wines psr' column of the produc ­ tion declaration shall, in accordance with Article 8 , cal ­ culate the quantities which he must deliver for compul ­ sory distillation . The producer shall notify the intervention agency or any other competent authority of the Member State on whose territory his holding is located  not later than 31 March, except in the case of 1985/86, when such notification shall take place not later than 18 April, of the result of the calculation in 25. 3 . 86 Official Journal of the European Communities No L 80/ 19 2179/83 may be carried out up to the date fixed by the competent national authority, in accordance with the said Articles. In the circumstances mentioned in the first paragraph of Article 23 of this Regulation, the competent authorities shall set time limits for distillation as necessary. Distillers shall forward to the intervention agency, not later than the tenth day of each month in respect of the previous month, a statement of the quantities of table wine distilled and the quantities of products obtained by distillation, broken down according to the categories specified in the first subparagraph of Article 3 ( 1 ) of Regulation (EEC) No 2179/83 . Article 13 1 . The purchase price provided for in Article 41 (6) of Regulation (EEC) No 337/79 shall be fixed at the time when the distillation measure referred to in the same Article becomes applicable . 2. The purchase price referred to in paragraph 1 shall be paid by the distiller to the producer within three months of the day on which each consignment of table wine enters the distillery. 2. The obligation specified in Article 41 of Regulation (EEC) No 337/79 shall be considered to have been satis ­ fied even if the table wine is delivered by another person who himself produced it. In such cases, the certificate issued by the distiller pursuant to Article 15 of Regulation (EEC) No 2179/83 shall specify, in addition to the name and address of the producer delivering the wine, the name and address of the producer subject to the compulsory distillation require ­ ment. The second subparagraph of Article 13 (2) of Regulation (EEC) No 2179/83 shall apply only to producers subject to the obligation specified in Article 41 (4) of Regulation (EEC) No 337/79 . 3 . Member States shall , in particular for the purposes of applying the first subparagraph of paragraph 1 and para ­ graph 2, take the measures necessary to ensure that the quantities of wine delivered in performance of an obliga ­ tion are those covered by the said obligation . However, in cases where the wine has been obtained and delivered for distillation in a Member State other than that of the producer subject to the obligation :  a certificate issued by the authority in the Member States of the producer subject to the obligation, as referred to in Article 10, and attesting that the quan ­ tity in question is that covered by the producer's obli ­ gation , must be presented to the distiller. A copy of this certificate must be forwarded to the competent authority of the Member State in which distillation takes place,  the certificate referred to in Article 15 of Regulation (EEC) No 2179/83 shall be authenticated by the competent authority of the Member State in which distillation takes place,  a copy of this certificate shall be forwarded by the said authority to the authority referred to in the first indent before 25 October of the following wine year. 4. Deliveries of table wine must be made not later than :  31 July if delivery is made to a distillery,  15 July if delivery is made to a fortifier of wine for distillation . Deliveries may be made in the fortnight after the above dates . In that case the purchase price for the quantities concerned shall be reduced by an amount equal to 50 % of the aid fixed for the wine year in question . Both the aid and the price of the alcohol which is produced and delivered to the intervention agency shall be reduced by the same amount. 5 . The distillation operations referred to in Article 41 of Regulation (EEC) No 337/79 may not be carried out after 31 August. However, the distillation of wine delivered pursuant to Article 11 (2) or Article 23 of Regulation (EEC) No Article 14 1 . The provisions of this Regulation relating to red table wine shall apply also to rose table wine . 2. The provisions of this Regulation relating to a given type of table wine shall apply also to table wine that is in a close economic relationship with that type of table wine . For the purposes of this Regulation, the following shall be considered as being in a close economic relation ­ ship with table wine of type :  A I, white table wine that is not of type A I, A II or A III,  R I, red table wine with an actual alcoholic strength of not more than 1 2,5 % vol that is not of type R I or R III,  R II, red table wine with an actual alcoholic strength of not more than 1 2,5 % vol that is not of type R II or R III . Article 15 Only products with an alcoholic strength of at least 92 % vol may be obtained by the direct distillation of wines made from grapes of varieties which are classified, simul ­ taneously for the same administrative unit, both as wine grape varieties and as varieties intended for the manufac ­ ture of wine spirits . No L 80/20 Official Journal of the European Communities 25. 3 . 86 Article 16 1 . Distillers may receive aid in respect of the products obtained by the distillation referred to in Article 41 of Regulation (EEC) No 337/79 . The amount of the aid shall be fixed at the time when such distillation becomes appli ­ cable. No aid shall be due for the quantity of alcohol contained in the product obtained by distillation in excess of that contained in the quantities of wine delivered in compli ­ ance with the limits laid down in Article 11 (3). 2 . Distillers who wish to receive the aid specified in paragraph 1 shall submit, by 31 October, an application and the documents specified in Article 17 of Regulation (EEC) No 2179/83 . 3 . The intervention agency shall pay the aid referred to in paragraph 1 within three months of submission of the application and documents referred to in paragraph 2. The distiller must provide the intervention agency, before 1 February of the following year, with evidence that he paid the producer the purchase price for the wine within the time limit laid down in Article 13 (2). If such evidence is not provided before 1 February, the intervention agency shall recover the aid paid. However, if the evidence is provided after the expiry of this time limit but before 1 May, the intervention agency shall recover only 20 % of the aid paid. If it is found that the distiller has not paid the producer the purchase price, the intervention agency shall pay the producer, before 1 June, an amount equal to the aid, if necessary through the intervention agency of his Member State. exceed that contained in the quantities of wine delivered in compliance with the limits laid down in Article 1 1 (3). Pursuant to the first indent of the second subparagraph of Article 41 (7) of Regulation (EEC) No 337/79 , the Member States where the overall volume for compulsory distillation does not exceed 100 000 hi may provide for their intervention agencies not to buy in the product referred to in the first subparagraph . 2. The price to be paid by the intervention agency to the distiller for the product delivered shall be fixed at the time when the distillation referred to in Article 41 of Regulation (EEC) No 337/79 becomes applicable . If the distiller has received aid under Article 16, the price referred to in the first subparagraph shall be reduced by the amount of that aid . If the distiller has not received the aid referred to in the second subparagraph, Article 16 (2) shall be applicable mutatis mutandis. 3 . The prices referred to in paragraph 2 shall be for neutral spirits as defined in the Annex to Regulation (EEC) No 2179/83 . For other alcohol, the prices referred to in paragraph 2 shall be reduced, per % vol of alcohol and per hectolitre, by an amount fixed at the time when the distillation measure referred to in Article 41 of Regulation (EEC) No 337/79 becomes applicable . 4. The price shall be paid by the intervention agency to the distiller within three months of the day on which the alcohol was delivered . The second, third and fourth subparagraphs of Article 16 (3) shall be applicable mutatis mutandis. Article 18 1 . In cases as referred to in Article 26 ( 1 ) of Regulation (EEC) No 2179/83 the contract or the declaration of deli ­ very of wine for fortification for distillation shall be submitted for approval to the competent intervention agency by 30 June . The intervention agency shall notify the producer of the outcome of the approval procedure within 15 days of the date on which the contract or declaration was submitted. 2. Fortification of wine for distillation may not take place after 31 July. 3 . The fortified wine may not be distilled until approval of the contract or declaration has been given but must be distilled by 31 August at the latest . 4 . The fortifier shall send the intervention agency, by the 10th day of each month, a statement of the quantities of wine delivered to him during the previous month . Article 17 1 . Where the distiller intends to take advantage of the possibility provided for in the second indent of the first subparagraph of Article 41 (7) of Regulation (EEC) No 337/79 , delivery to the intervention agency of products with an alcoholic strength of at least 92 % vol shall be made by 31 October or, if Article 11 (2) of Regulation (EEC) No 2179/83 applies, by the date set by the compe ­ tent national authority. In the circumstances mentioned in the first subparagraph of Article 23 ( 1 ) of this Regulation the competent authori ­ ties shall set time limits for delivery as necessary. The quantity of alcohol contained in the product deli ­ vered by the distiller to the intervention agency in accor ­ dance with the second indent of the first subparagraph of Article 41 (7) of Regulation (EEC) No 337/79 may not 25 . 3 . 86 No L 80/21Official Journal of the European Communities 2. Member States shall notify the Commission , by 31 March, of cases where distillers or fortifiers of wine for distillation have not fulfilled their obligations and of the action being taken in consequence . Article 20 Conversion into national currencies of amounts to be fixed pursuant to this Regulation shall be at the represen ­ tative rates applying for the wine sector on the date of the entry into force of the Regulation whereby the distillation measure referred to in Article 41 of Regulation (EEC) No 337/79 becomes applicable . 5 . Fortifiers of wine for distillation shall receive aid. This aid, calculated per hectolitre and per % vol of actual alcohol before the wines conversion into wine fortified for distillation , shall be fixed at the time when the distillation measure referred to in Article 41 of Regulation (EEC) No 337/79 becomes applicable . In order to receive the aid the fortifier shall submit an application and the documents specified in Article 17 of Regulation (EEC) No 2179/83 to the competent interven ­ tion agency by 31 October. The aid shall be paid within three months of the date of submission of evidence of the lodging of the security referred to in Article 26 (4) of Regulation (EEC) No 2179/83 but in all cases after the date on which the contract or declaration was approved. 6 . Subject to Article 23 of Regulation (EEC) No 2179/83 the security shall be released only if, before 1 March of the following year, evidence is produced :  that all the wine covered by the contract or declara ­ tion has been distilled, and  that the purchase price for the wine was paid to the producer within the time limit specified in Article 13 (2), the security being released in proportion to the quantities in respect of which such evidence is produced. If the evidence referred to in the first subparagraph is provided after the date specified in the first subparagraph but before 1 June, the amount to be released shall be equal to 80 % of the security. If it is found that the fortifier has not paid the producer the purchase price the intervention agency shall , before 1 July, pay the producer an amount equal to the aid, if necessary through the intervention agency of his Member State . Article 21 For the 1985/86 and 1986/87 wine years the following provisions shall apply in Greece pursuant to the first subparagraph of Article 41 ( 10) of Regulation (EEC) No 337/79 : (a) The persons subject to the distillation requirement referred to in this Regulation shall be those producers, including wine cooperatives and producers' associa ­ tions, who have obtained in the course of the wine year a quantity of table wine to be fixed by the Greek authorities before 10 March of the year in question ; (b) The Greek Government shall set, before 1 0 March and in accordance with the criteria laid down in Article 41 (4) of Regulation (EEC) No 337/79 , the percentages of table wine production that the producers specified in (a) must deliver for distillation, while ensuring equality of treatment of producers subject to the obli ­ gation ; these percentages must ensure that the quan ­ tity distilled in Greece as a whole represents the sum of the quantities to be distilled in that Member State ; (c) The Greek Government shall notify the Commission, before 1 5 March, of the measures which it has adopted pursuant to this Article . Article 22 Pursuant to Article 6 ( 1 ) of Regulation (EEC) No 2179/83 and without prejudice to Article 1 1 (2) thereof, producers shall not be eligible for the intervention measures provided for in Title I of Regulation (EEC) No 337/79 and decided on for the following wine year if they have carried out no deliveries during the period from 1 March of the wine year in question to :  15 August in the case of producers who deliver to a distillery,  31 July in the case of producers who deliver to a forti ­ fier of wine for distillation ,  31 August in the case of producers who make use of the possibility provided for in the second subpara ­ graph of Article 12 ( 1 ) of this Regulation . Article 19 1 . Member States shall send the Commission, by the 20th day of each month in respect of the previous month, a statement of :  the quantities of table wine and fortified wine distilled under the distillation operation referred to in Article 41 of Regulation (EEC) No 337/79 , broken down by colour,  the quantities of alcohol delivered to intervention agencies,  the quantities of wine spirits produced and their alco ­ holic strength,  the quantities of other products of at least 52 % vol alcoholic strength for which aid has been requested. No L 80/22 Official Journal of the European Communities 25 . 3 . 86 Article 23 Expiry of the timelimits referred to in Article 1 2 (4) or, in the case of producers exercising the option provided for in the second subparagraph of Article 12 ( 1 ), of the time limits referred to in the first subparagraph of Article 12 (5) or of those fixed by the Member State pursuant to Article 11 of Regulation (EEC) No 2179/83 shall have no bearing whatsoever on the accomplishment of the re ­ quirement that the quantities due from each producer be distilled. Article 24 1 . This Regulation shall not be applicable :  in Spain during the 1985/86 wine year,  in Portugal during the 1985/86 to 1989/90 wine years. 2 . Notwithstanding the second indent of Article 12 ( 1 ) persons subject to the obligation specified in Article 41 (4) of Regulation (EEC) No 337/79 may not during the 1985/86 wine year carry out the distillation in Spain or during the 1985/86 to 1989/90 wine years carry it out in Portugal . Notwithstanding the first and second subparagraphs of Article 12 (2) delivery may not be made during the 1985/86 wine year by producers whose production was obtained in Spain or during the 1985/86 to 1989/90 wine years by producers whose production was obtained in Portugal. Article 25 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. After expiry of the said time limits, the purchase price for the quantities delivered and the price of the alcohol which is produced from those quantities and which is delivered to the intervention agency shall be reduced by an amount equal to the aid laid down for that distillation operation in respect of neutral spirits . No aid shall be paid for distillation products which are not delivered to the intervention agency. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 24 March 1986. For the Commission Frans ANDRIESSEN Vice-President 25. 3 . 86 Official Journal of the European Communities No L 80/23 ANNEX Method for calculating the weighted average of yields referred to in Article 7 first and second indent 1 . The following formula shall be used for calculating the weighted average (M) referred to in Article 7, the first and second indents : O M [hl/ha]S or V, V2 V3 vns M r2 r3 rn V, = volume of the first consignment delivered to the cooperative or purchased by the declarant (in hectolitres of wine) as entered in the production declaration. r, = yield fixed in accordance with Article 7, first subparagraph, with which the first consignment was produced (in hectolitres/hectare). Q = V, + V2 + V3 + + Vn (in hectolitres of wine). 2. In the case of cooperative wineries and producer groups as referred to in Article 7, first indent, whose total volume of production as referred to in Article 6 ( 1 ) is obtained by all the members delivering their entire production, Q represents the total volume of products delivered to the cooperative winery or producer group and S represents the wine-growing area cultivated by all of the members producing the said products.